Appeal from a judgment of the Supreme Court, Richmond County, rendered April 30, 1965, convicting defendant of burglary and robbery, both in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial granted. The findings of fact below are affirmed. During the direct examination of the complainant, she was permitted to testify over objection that she had previously identified defendant from pictures shown to her by the police. A police officer was later permitted to testify that he had observed the complainant make such identification. This testimony was a clear violation of section 393-b of the Code of Criminal Procedure (see People v. Caserta, 19 N Y 2d 18; People v. Cioffi, 1 N Y 2d 70). Rabin, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.